Opinion by
Judge Palladino,
In this action, brought in our original jurisdiction, Albert C. Wilson (Petitioner) seeks review of the aggregation of his sentences by the Bureau of Corrections (Bureau). The preliminary objections of the Bureau are presently before us for consideration.
In 1978,1 Petitioner was sentenced by the Oourt of Common Pleas of Philadelphia County to serve two consecutive terms. The first was for five to ten years, and the second was for ten to twenty years. Upon the expiration of the minimum term for the first sentence, Petitioner requested consideration for parole. Petitioner was informed that his two sentences had been aggregated into one fifteen to thirty year sentence by the Bureau’s institutional records office, thus precluding parole for Petitioner until he had served the minimum term for the aggregated sentence.
After unsuccessfully pursuing his formal complaint through the proper channels with the Bureau, Petitioner filed a petition for review with this court. The relief sought is a declaration that the Bureau acted illegally and without authority in aggregating Petitioner’s sentences, an injunction restraining the Bureau from such actions without authorization by the sentencing court, and a correction of Petitioner’s record to reflect the actual sentence imposed upon him by the common pleas court. This correction would *34allow Petitioner to be considered for parole for Ms first sentence.2
Tbe Burean has filed two preliminary objections to Petitioner’s action. Tbe first challenges our jurisdiction to bear tbe ease, and tbe second is in tbe nature of a demurrer. We will address each objection in turn.
Tbe Bureau’s first objection contends that the relief sought by Petitioner is actually a reduction in bis sentence, and as such, sounds in habeas corpus. Because this court does not have original jurisdiction to bear a habeas petition under 42 Pa. C. S. §761 (a) (1) (i), tbe Bureau would have us dismiss tbe petition for review for lack of jurisdiction. We disagree with tbe Bureau’s contention that petitioner’s action sounds in habeas corpus.
Tbe extraordinary relief of a writ of habeas corpus is available where tbe petitioner seeks to test tbe legality of bis commitment and detention, or to secure relief from conditions constituting cruel and unusual punishment, even though tbe detention itself is legal. Commonwealth ex rel. Bryant v. Hendrick, 444 Pa. 83, 280 A.2d 110 (1971). All petitioner is requesting in this case is a correction of bis records as maintained by tbe Bureau. Petitioner does not seek a reduction in bis sentence, and in no way challenges its legality. Petitioner only challenges tbe legality of the action of tbe Bureau in aggregating tbe two sentences. We hold that tbe petition would not properly sound in habeas corpus. Because Petitioner’s action names the Bureau, a state agency, as respondent, we have original jurisdiction under 42 Pa. C. S. §761(a). Therefore, tbe Bureau’s preliminary objection to our jurisdiction is overruled.
*35The second preliminary objection is in the nature of a demurrer. The Bureau states that the exclusive power to recompute sentences or to grant sentence credit lies with the sentencing court. As stated above, Petitioner does not seek a recomputation of his sentence. Petitioner seeks to have the Bureau correct his records to reflect the actual sentence imposed by the trial court. If, as the petition for review asserts, the Bureau is the entity which aggregated the two sentences, then it acted without authority.3 Therefore, Petitioner has stated a claim upon which relief can be granted, and the Bureau’s second preliminary objection is overruled.
Order
And Now, August 31, 1984, the preliminary objections of the Bureau of Corrections filed in the above-captioned case are overruled.

 In considering the Bureau’s preliminary objections, we must accept as true all factual averments in Petitioner’s pleading. Stabatrol Corp. v. Metzval Corp., 72 Pa. Commonwealth Ct. 188, 456 A.2d 252 (1983).


 This parole would be constructive, allowing Petitioner to begin serving his second sentence while receiving parole credit on his first term,


 As the Bureau states in its preliminary objections, only the sentencing court is conferred with the authority to aggregate consecutive sentences under 42 Pa. C. S. §9757.